                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


Denise Taylor,                     )
                                   )
             Plaintiff,            )
                                   )
     v.                            )   No. 1:18-cv-02259
                                   )
Nancy A. Berryhill, acting         )
Commissioner of Social             )
Security.                          )
                                   )
                 Defendant.        )


                     MEMORANDUM OPINION AND ORDER

     Plaintiff Denise Taylor (“Taylor”) brought this action

against Nancy A. Berryhill, Acting Commissioner of the Social

Security Administration (the “Commissioner”), for review of the

denial of her applications for disability insurance benefits

(“DIB”) under Title II of the Social Security Act, and

supplemental security income benefits (“SSI”) under Title XVI of

the Social Security Act. Taylor now moves to reverse the

Commissioner’s decision. She claims that the Commissioner's

determination that she is not disabled, and thus is not entitled

to DIB or SSI, was not supported by substantial evidence and is

contrary to the law. For the following reasons, Taylor's motion

is granted in part and denied in part. This case is remanded to

the Social Security Administration for proceedings consistent

with this opinion.
                               I.

     On April 15, 2015, Taylor filed her applications for DIB

and SSI. R. 21. In these two applications, Taylor claimed that

she had been disabled since February 14, 2015, around when she

underwent surgery and developed a spinal epidural abcess. Id. at

21, 71. Taylor’s medical records indicated that she also had

neuropathy, a fractured toe, osteoarthritis of the thumb, an ACL

tear, hypertension, anemia, and depression. Id. at 24. Taylor

worked as an operating room technician for approximately 23

years before her February 2015 surgery. Id. at 21, 51. During

2016, she worked part-time in a medical sterile processing

department. Id. at 50-54.

     Taylor’s applications were denied on November 4, 2016, and

upon reconsideration on January 29, 2016. R. 21. Taylor

thereafter requested a hearing, which took place on January 26,

2017 before an administrative law judge (the “ALJ”). Id. She

testified at that hearing as did a vocational expert. Id. The

ALJ denied Taylor’s claims on June 22, 2017, finding she was not

disabled as defined in the Social Security Act. Id. at 31.

     In reaching her decision, the ALJ employed the five-step

inquiry set out in 20 C.F.R. §§ 404.1520 and 416.920. That

inquiry requires a determination of “(1) whether the claimant is

currently employed; (2) whether the claimant has a severe

impairment; (3) whether the claimant's impairment is one that

                                2
the Commissioner considers conclusively disabling; (4) if the

claimant does not have a conclusively disabling impairment,

whether he can perform his past relevant work; and (5) whether

the claimant is capable of performing any work in the national

economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012)

(citation omitted). These steps are applied sequentially. Craft

v. Astrue, 539 F.3d 668, 673–74 (7th Cir. 2008). The claimant

bears the burden of proof on steps one through four; the burden

of proof shifts to the Commissioner for step five. Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). To reach a finding

that the claimant is disabled, the ALJ must reach an affirmative

answer at step three or step five. Craft, 539 F.3d at 673–74.

     At step one, the ALJ determined that Taylor had not engaged

in substantial gainful activity since February 14, 2015, her

claimed onset date. R. 23. Taylor had some earnings in 2016 but

was not then employed as defined in 20 C.F.R. § 404.1571 et seq.

and § 416.971 et seq. Id.

     At step two, the ALJ found that Taylor had one severe

impairment: status post spinal cord injury. R. 23–24. Taylor’s

other physical impairments were found to be non-severe:

neuropathy, status post fractured toe, joint osteoarthritis, an

ACL tear, hypertension, and anemia. Id. at 24. The ALJ further

determined that Taylor’s depression was not severe and caused no



                                3
more than minimal limits on Taylor’s ability to perform basic

mental work activities. Id.

     In assessing Taylor’s depression at step two, the ALJ

considered four functional areas, also known as the four

“Paragraph B” criteria for mental functioning. See 20 C.F.R. §

Pt. 404, Subpt. P, App. 1. The ALJ determined that Taylor had:

(1) “no limitations in understanding, remembering, or applying

information”, (2) “no limitations in interacting with others,”

(3) “no limitations in concentrating, persisting, or maintaining

pace,” and (4) “mild limitations in adapting or managing

oneself.” R. 24. The ALJ explained that these determinations

were not themselves an assessment of Taylor’s residual

functional capacity (“RFC”) to perform her past work, but that

her assessment at step four would reflect these determinations.

Id. at 25.

     The ALJ supported these functional area determinations with

a summary of Taylor’s reported symptoms and relevant medical

opinions. In June 2015, Taylor reported that she finished things

she started to do, followed written instructions well, followed

spoken instructions very well, and read three times a week. Id.

at 24, 267–73. In September 2015, Taylor reported that she did

not finish things she started to do or follow instructions well,

but she also reported external stressors at that time, including

financial issues. Id. at 24, 283. Taylor “had never been

                                4
hospitalized for mental health treatment, never been in

individual therapy, and had never taken psychotropic

medications,” and, on examination, Taylor “was alert and

oriented to person, place and time.” Id. Taylor was diagnosed

with “major depression, severe, single episode” on October 22,

2015. Id. at 24, 2363. Taylor’s subsequent psychiatric

examinations in April, May, June, and September 2016, “showed

mostly a normal mood and affect.” Id. at 24, 2392, 2519, 2523,

2527.

        At step three, the ALJ determined that Taylor did not have

an impairment or combination of impairments that were

conclusively disabling. Id. at 25.

        At step four, the ALJ concluded that Taylor could perform

light work: frequent lifting of up to 10 pounds, maximum lifting

of not more than 20 pounds, and a good deal of walking or

standing. Id. at 25–30 (citing 20 CFR §§ 404.1567(b) and

416.967(b)). To reach this conclusion, the ALJ analyzed evidence

of Taylor’s physical abilities and her depression. The ALJ

considered that Taylor reported she used a walker and cane in

2015 and 2016 and reported using her cane consistently in 2017.

Id. at 26, 28. November 2016 physical therapy progress notes

from the Rehabilitation Institute of Chicago stated that

Taylor’s ambulation status was “complete independence,” Taylor

had met all goals on her release from physical therapy, she

                                   5
reported she was “80% back to normal,” and “her functional gait

status revealed 30/30 with no apparent defects and 5/5 strength

in the bilateral lower extremities.” Id. at 28 (citing R. 2424,

2476).

     The ALJ assigned partial weight to the March 30, 2016

opinion of Dr. Bakhtiar Yamini, Taylor’s neurosurgeon, that

Taylor could return to work part-time with limits on the weight

she was lifting. The ALJ listed four reasons for giving Dr.

Yamini’s opinions partial weight. Id. at 29. First, November and

December 2015 progress notes from Taylor’s family medicine

practitioner, Dr. Andi Arnautovic, stated that Taylor’s “anemia

results were all within normal limits,” her “peripheral

neuropathy was controlled with Gabapentin,” and her left knee

pain was doing well. Id. (citing R. 2495, 2515). Second, Dr.

Yamini’s March 2016 notes also stated that Taylor was ready to

go back to work, she moved her extremities well, and was

significantly improving. Id. (citing R. 2552). Third, the ALJ

noted Taylor’s substantial gainful activity earnings from June

2016 through September 2016. “Id. (citing R. 224–25). Fourth,

November 2016 physical therapy records from the Rehabilitation

Institute of Chicago show Taylor’s ambulation status was

“complete independence.” Id. (citing R. 2424).

     In assessing Taylor’s RFC, the ALJ stated that she gave

“great weight” to the state agency psychologists’ “assessments

                                6
for no more than mild limitations in the paragraph B criteria.”

Id. The ALJ noted that these reports’ assessment of a severe

mental impairment was not consistent with the reports’

narratives, which listed no more than mild limitations for

Taylor. Id. The ALJ also contrasted these reports against

Taylor’s lack of history of psychiatric or mental health

treatment and consistent reports of normal mood from other

medical examiners. Id.

     The ALJ recognized that, in September 2015, Taylor reported

her medications made her drowsy, caused memory loss, and

frequent urination. Id. at 26. The ALJ later noted that Taylor’s

October 2015 psychiatric examination showed that she was alert,

could relate recent news events, and perform simple memory

tests. Id. at 28–29. And, in March 2016, Taylor denied having

bladder problems. Id. at 29.

     At step five, the ALJ concluded that Taylor can perform her

past job as an operating room technician and that that job was

not precluded by Taylor’s RFC. Id. at 30.

     Taylor requested review of the ALJ’s decision. The Appeals

Council denied her request on January 25, 2018. The ALJ’s

decision then became the final decision of the Commissioner.

Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005). This

appeal followed.



                                7
                                II.

     In reviewing the Commissioner's final decision that Taylor

is not disabled, I must determine “if the ALJ applied the

correct legal standards and supported her decision with

substantial evidence.” Bates v. Colvin, 736 F.3d 1093, 1097–98

(7th Cir. 2013) (citation omitted); 42 U.S.C. § 405(g).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Bates,

736 F.3d at 1098 (citation and internal quotations omitted).

“Substantial evidence must be more than a scintilla but may be

less than a preponderance.” Skinner v. Astrue, 478 F.3d 836, 841

(7th Cir. 2007) (citation omitted). “The ALJ is not required to

address every piece of evidence or testimony presented but must

provide an accurate and logical bridge between the evidence and

her conclusion . . . .”) Kastner v. Astrue, 697 F.3d 642, 646

(7th Cir. 2012) (citation and internal quotations omitted).

Under this deferential standard, I may not reweigh the evidence

or substitute my own judgment in place of the ALJ’s judgment.

Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019)

(citation omitted). However, I must remand where the ALJ’s

“decision lacks evidentiary support or is so poorly articulated

as to prevent meaningful review . . . .” Id. (citation and

internal quotations omitted).



                                 8
                              III.

     Taylor challenges the Commissioner’s decision on four

grounds: First, Taylor argues that the ALJ failed to analyze

Taylor’s functional concentration, persistence or pace when

determining Taylor’s RFC. Second, Taylor argues that the ALJ

improperly found that Taylor’s diagnosed major depression was

not severe. Third, she argues the ALJ improperly analyzed her

self-reported medication side effects and her need for a cane.

Fourth, she argues the ALJ improperly evaluated opinion evidence

from Taylor’s treating physicians.

                               A.

     Taylor claims that the ALJ’s analysis of Taylor’s RFC was

in error because the ALJ failed to explain why she found that

Taylor’s depression caused no limitation in concentration,

persistence or pace and because the ALJ did not adopt the

opinion of state agency consultants that Taylor had mild

limitations in that functional area. Taylor further argues that

the ALJ should have found that Taylor had mild limitations in

her concentration, persistence or pace. This argument thus

extends beyond the ALJ’s RFC analysis at step four to challenge

the functional area findings made at step two.1


1    The ALJ conflates steps two and four to a degree. As Taylor
notes in her reply brief, the ALJ did not discuss state agency
consultants’ opinions that Taylor had mild difficulties in
maintaining concentration, persistence or pace at step two. But,
                                9
     Contrary to Taylor’s assertions, the ALJ supported her

functional areas findings at step two with specific citations to

relevant medical evidence. Concentration, persistence or pace

refers to a claimant’s “abilities to focus attention on work

activities and stay on task at a sustained rate.” See 20 C.F.R.

§ Pt. 404, Subpt. P, App. 1, 12.00E3. The ALJ noted that Taylor

reported she finished things she started to do and followed

instructions well in June 2015. R. 24, 267–73. The ALJ

acknowledged that Taylor later reported that she did not finish

things she started to do or follow instructions well, but she

also reported additional external stressors. Id. at 24, 283. The

ALJ considered Taylor’s October 2015 diagnosis of major

depression in the context of subsequent psychiatric examinations

that showed a normal mood and affect. Id. at 24. The ALJ also

considered that Taylor has never been hospitalized or medicated

for mental issues. Id. While the ALJ’s analysis of Taylor’s

mental limitations at step two is admittedly “sketchy,” it

provides a “minimal level of articulation” that allows me to

“trace the path of the ALJ’s reasoning.” Stephens v. Heckler,

766 F.2d 284, 287 (7th Cir. 1985).

     Taylor also argues that the ALJ erred by failing to discuss

Taylor’s concentration, persistence or pace in her assessment of


as Taylor admits, the ALJ discussed those state agency
consultants’ opinions in her assessment of Taylor’s RFC. Dkt.
No. 10 at 7.
                               10
Taylor’s RFC at step four. To be sure, “[i]n determining an

individual's RFC, the ALJ must evaluate all limitations that

arise from medically determinable impairments, even those that

are not severe, and may not dismiss a line of evidence contrary

to the ruling.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir.

2009) (citing S.S.R. 96-8p; Golembiewski v. Barnhart, 322 F.3d

912, 917 (7th Cir.2003)). However, it does not follow that an

ALJ’s RFC analysis must also include a discussion of functional

categories for which she has found no limitation. See Johnson v.

Colvin, No. 14-C-190, 2014 WL 7336460, at *4 (E.D. Wis. Dec. 22,

2014)(“[T]he ALJ did not find any limitations at all, and as

such it was perfectly sensible to leave the heart conditions out

of the RFC entirely.”) Taylor relies on cases where the ALJ

erred by failing to address a mild limitation determined at step

two in assessing a claimant’s RFC. See Simon-Leveque v. Colvin,

229 F. Supp. 3d 778, 788 (N.D. Ill. 2017); Paar v. Astrue, No.

09 C 5169, 2012 WL 123596, at *13 (N.D. Ill. Jan. 17, 2012);

Alesia v. Astrue, 789 F. Supp. 2d 921, 933 (N.D. Ill. 2011).

None of these cases state that an RFC decision must address a

claimant’s mental impairment functional area that the ALJ

previously determined to have no limitations.

     Taylor also argues that the ALJ erred at step four by

giving “great weight” to state agency consultants’ assessments

of Taylor’s functional limitations while failing to explain why

                               11
she did not adopt those state agency consultants’ opinions that

Taylor had mild limitations in her functional area of

concentration, persistence or pace. See R. 73, 85, 98-99, 110-

11. Taylor is correct that if an ALJ wishes to afford

significant weight to a portion of a state agency psychologists’

findings, the ALJ is “obliged to explain why [she] rejected

certain limitations set forth therein.” Green v. Colvin, No. 13-

C-1218, 2015 WL 4347842, at *1 (E.D. Wis. July 13, 2015).

However, the ALJ did that here. In assessing the state agency

psychologists’ assessments, the ALJ considered the internal

consistency of the reports’ narratives and weighed the

consistency of the reports against other evidence in the record,

namely the absence of a treatment history for mental illness and

multiple subsequent psychiatric evaluations showing normal mood

and effect. See R. 29; see also Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 356 (7th Cir. 2005) (“[An] ALJ is not

required to accept or permitted to accept medical evidence if it

is refuted by other evidence.”)

     In arguing that the ALJ’s RFC analysis should have resulted

in mild limitations in concentration, persistence or pace,

Taylor asks me to reweigh the evidence and substitute my

judgment for that of the ALJ. I cannot do either. Burmester, 920

F.3d at 510. For the reasons stated above, I conclude the ALJ

did not err in determining Taylor had no limitation in

                                  12
concentration, persistence or pace and in not discussing

corresponding RFC limitations.

                                 B.

     Taylor next argues that the ALJ improperly disregarded

evidence to find that Taylor’s depression was non-severe at step

two. Taylor primarily argues that the ALJ afforded too little

weight to her diagnosis of major depression. The Commissioner

responds that the ALJ properly evaluated the four “Paragraph B”

criteria for mental functioning and concluded that Taylor’s

depression was non-severe as it caused no more than a mild

limitation of any functional area.

     Taylor points to O'Connor–Spinner v. Colvin, where the

Seventh Circuit stated that an ALJ’s determination that

diagnosed major depression was non-severe was “nonsensical,”

because, by definition, such a diagnosis “reflects a

practitioner’s assessment that the patient suffers from

‘clinically significant distress or impairment in social,

occupational, or other important areas of functioning.’” 832

F.3d 690, 697 (7th Cir. 2016) (quoting AM. PSYCHIATRIC ASS’N.,

DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL DISORDERS 679–80 (4th

ed. text revision 2000)). The O'Connor–Spinner court explained

that “[t]he Step 2 determination is a de minimis screening for

groundless claims intended to exclude slight abnormalities that

only minimally impact a claimant’s basic activities.” Id. at 697

                                 13
(internal quotations and citations omitted). Because that ALJ

“eliminated depression at Step 2, he did not take into account

any effects which the disorder might have on [the claimant’s]

ability to maintain employment.” Id. at 698 (emphasis in

original). The court concluded that the ALJ thus failed to build

a logical bridge between the evidence of impairments from the

claimant’s diagnosed major depression and the ALJ’s conclusion

that she could work full-time and reversed the ALJ’s

determination. Id.

     More recently, in Meuser v. Colvin, the Seventh Circuit

criticized an ALJ’s step two determination that claimant’s

diagnosed schizophrenia was non-severe. 838 F.3d 905, 910 (7th

Cir. 2016) The Meuser court had “difficulty imagining how an

uncontested diagnosis of schizophrenia (which describes Meuser’s

situation) could not survive Step 2,” and repeated the O'Connor–

Spinner court’s emphasis that “Step 2 is a de minimis screening

for groundless claims.” Id. (emphasis in original). The Meuser

court did not reach the issue of whether a diagnosis alone can

satisfy the severity analysis in step two, as the ALJ made other

errors that merited reversal. Id. at 911.

     Considering this precedent, I am persuaded by Taylor’s

argument that the ALJ erroneously found her depression was non-

severe at step two. The ALJ examined the severity and symptoms

of Taylor’s depression but did not point to any diagnosis that

                               14
conflicts with major depression. Nor does the record reveal any

such conflicting diagnosis. Taylor’s diagnosis thus established

a more-than-minimal limitation in her ability to do basic

activities and met the de minimis inquiry of step two. See 20

C.F.R. § 404.1520a(d)(1) (“If we rate the degrees of your

limitation as ‘none’ or ‘mild,’ we will generally conclude that

your impairment(s) is not severe, unless the evidence otherwise

indicates that there is more than a minimal limitation in your

ability to do basic work activities.”)(emphasis added and

internal citations omitted); 20 C.F.R. § 416.920a(d)(1) (same).

     However, this error does not automatically warrant remand.

In Davis v. Berryhill, the Seventh Circuit determined that an

ALJ erred in determining that a claimant’s depression was not

severe at step two, but that error was harmless because the ALJ

proceeded with her analysis and found plaintiff had only mild

limitations in the four “Paragraph B” criteria for mental

functioning. 723 F. App'x 351, 356 (7th Cir. 2018). The ALJ then

proceeded to assess the claimant’s RFC. Id. Here, as in Davis,

the ALJ analyzed the four “Paragraph B” criteria for mental

functioning, found no more than mild limitations there, and then

discussed whether Taylor’s depression warranted further

limitations to Taylor’s RFC. R. 24, 28-30. Thus, the ALJ’s error

in finding Taylor’s depression to be non-severe in step two was

harmless, and does not merit remand. See also Curvin v. Colvin,

                               15
778 F.3d 645, 649 (7th Cir. 2015) (noting that, even if ALJ

erred in determining impairments were non-severe at step two,

such an error would have been harmless because the ALJ properly

considered the claimant’s impairments, objective medical

evidence, symptoms, and credibility when determining her RFC).

                               C.

     Taylor argues that the ALJ erred in assessing her self-

reported symptoms. Specifically, she argues the ALJ failed to

analyze the side effects from Taylor’s medication and

disregarded substantial evidence supporting Taylor’s reported

need for a cane or walker.

     To assess a claimant’s self-described symptoms, an ALJ must

undertake a two-step process. SSR 16-3p, at *2; see also 20

C.F.R. § 404.1529; 20 C.F.R. § 416.929.   First, the ALJ must

consider whether an underlying impairment “could reasonably be

expected to produce” the individual’s reported symptoms. See 20

C.F.R. §§ 404.1529(b) and 416.929(b).   Second, the ALJ evaluates

the intensity and persistence of those symptoms in consideration

of other relevant evidence in the record.   See 20 C.F.R. §§

404.1529(c) and 416.929(c).

     I disagree that the ALJ neglected to assess the side

effects from Taylor’s medication. The ALJ recognized that, in

September 2015, Taylor stated that her medications made her

drowsy, caused memory loss, and frequent urination. R. 26

                               16
(citing R. 289–92). The ALJ later recognized that Taylor’s

October 2015 psychiatric examination showed that she was alert,

could relate recent news events, and perform simple memory

tests. R. 28–29. The ALJ also noted that, in March 2016, Taylor

denied having bladder problems. R. 29.

     True, the ALJ did not parse her written analysis to

separately address the side-effects of Taylor’s medication.

However, Taylor does not identify other objective evidence

consistent with her reports, such as physician records of side

effects. Rather, as the ALJ notes, Taylor’s doctors later

recorded the absence of Taylor’s various reported side effects.

Without additional supporting evidence, the ALJ had no reason to

make specific written findings on Taylor’s reported side

effects. Cook v. Astrue, 800 F. Supp. 2d 897, 909 (N.D. Ill.

2011) (“[T]he ALJ may discount testimony regarding side effects

of medication that are unsubstantiated by objective evidence.”)

(citing Nelson v. Sec'y of Health & Human Servs., 770 F.2d 682,

685 (7th Cir. 1985), overruled on other grounds as stated in

Allen v. Smith, 977 F.2d 385 (7th Cir. 1992). Though minimally

articulated, the ALJ’s decision indicated that the she

considered Taylor’s reported side effects and incorporated those

reports into her finding. See Schoenfeld v. Colvin, No. 15 C

267, 2016 WL 878263, at *8 (N.D. Ill. Mar. 8, 2016) (finding no

error in ALJ’s alleged failure to discuss medication side

                               17
effects where ALJ noted the reported side effects and

corroborating doctor’s note). I cannot agree with Taylor that

the ALJ ignored a “line of evidence that is contrary to the

ruling.” Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir.

2003) (citation omitted).

     Likewise, the record does not show that the ALJ disregarded

Taylor’s reported need for a cane or walker. The ALJ

acknowledged that Taylor reported using a cane or walker at

multiple points from 2015 to 2017. R. 26, 28. The ALJ contrasted

those reports against November 2016 physical therapy progress

notes that Taylor’s ambulation status was “complete

independence.” Id. at 28. The ALJ also noted that Taylor had

then met her physical therapy goals, reported she was “80% back

to normal,” and her functional gait status and lower extremities

strength had returned. R. 28.

     Taylor argues that the ALJ’s reliance on that November 2016

evidence is misplaced considering the “long history” of pain,

ambulation problems, and decreased mobility supporting her

alleged need for a cane or walker. To support this argument,

Taylor points to a score of physical therapy and physician

records that predate November 2016. (e.g., R. 278, 295, 351,

354, 1018, 1022, 2264, 2422–25, 2495, 2515, 2531). But, I cannot

reweigh this line of evidence. Nor was the ALJ required to

address every ambulation issue reported on the record.

                                18
     Taylor is correct that a doctor’s finding that a patient

can walk 50 feet without a cane does not alone address her

ability to walk for long period of time at work. Scott v.

Astrue, 647 F.3d 734, 740 (7th Cir. 2011). But the ALJ did not

rely on a single ambulation assessment. The ALJ relied on

reports from the Rehabilitation Institute of Chicago that

determined Taylor had met her physical therapy goals, resolved

her gait defects, returned strength to her lower extremities,

and was “80% back to normal.” The ALJ built a sufficient logical

bridge from the evidence of Taylor’s cane usage and ambulation

issues and the physical therapist’s later determination that

Taylor resolved her ambulation issues, to her conclusion.

                               D.

     Taylor argues that the ALJ improperly evaluated treating

physicians’ opinions that Taylor could only work part-time

because the ALJ failed to apply the factors listed in 20 C.F.R.

§ 404.1527 in finding that Taylor could work full-time. Taylor

claims the ALJ incorrectly assigned partial weight to Dr.

Bakhtiar Yamini’s March 2016 opinion, which states:

     Ms. Taylor is doing extremely well. She will return to
     work 2 to 3 days a week for 4 to 6 hours and she will
     have a maximum lifting of 25 pounds. She will come
     back to see me in August for further evaluation.2




2 A nurse at Dr. Yamini’s office concurred with this opinion, and
the ALJ considered those opinions together. R. 29, 2376.
                               19
R. 2552. Taylor also claims that the ALJ ignored the opinion of

Taylor’s family medicine practitioner, Dr. Andi Arnautovic. On

January 8, 2016, Dr. Arnautovic was presented with a request for

a letter clearing Taylor to return to work. He wrote:

     Cleared by Neurosurgery to go back to work with light
     duty/part time (Neurosurgery letter scanned). Decision
     to go back to full duty will be determined by
     Neurosurgery. F/U with Neurosurgery and PT as
     scheduled.

R. 2507.

     A treating physician's opinion is entitled to controlling

weight if it is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent

with other substantial evidence.” Campbell v. Astrue, 627 F.3d

299, 306 (7th Cir. 2010) (internal quotations and citations

omitted). “An ALJ must offer good reasons for discounting a

treating physician’s opinion.” Id. (internal quotations and

citations omitted). If an ALJ gives a treating physician's

opinion lesser weight, “the regulations require the ALJ to

consider the length, nature, and extent of the treatment

relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and

supportability of the physician's opinion.” Moss v. Astrue, 555

F.3d 556, 561 (7th Cir. 2009); see also 20 C.F.R. § 404.1527(c).

An ALJ does not need to “explicitly weigh each factor” so long

as the ALJ’s decision makes clear that those factors were

                               20
considered. Schreiber v. Colvin, 519 F. App'x 951, 959 (7th Cir.

2013).

     The ALJ did not err in analyzing Dr. Yamini’s March 2016

opinion. The ALJ listed four reasons for giving Dr. Yamini’s

opinions partial weight: Dr. Arnautovic’s 2015 progress notes

that Taylor’s anemia and peripheral neuropathy were under

control; Dr. Yamini’s own notes that Taylor was ready for work,

moved her extremities well, and was improving; Taylor’s earnings

from part-time work in 2016; and physical therapy records

stating Taylor’s ambulation status was “complete independence.”

R. 29. The ALJ’s discussion of Dr. Yamini’s opinion indicates

that she considered its supportability and consistency with the

record, which are factors set out in 20 C.F.R. §§ 404.1527(c)(3)

and (4). Taylor is incorrect that the ALJ was required to

discuss each of the factors set out in 20 C.F.R. § 404.1527(c).

Schreiber, 519 F. App'x at 959. The ALJ’s decision indicates

that she did consider the factors set out in 20 C.F.R. §§

404.1527, as required.

     Contrary to Taylor’s assertions in her reply brief, this is

not a case where the ALJ relied on a non-treating doctor’s

opinion to overcome a treating doctor’s opinion. See Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003) (“An ALJ can reject

an examining physician’s opinion only for reasons supported by

substantial evidence in the record; a contradictory opinion of a

                               21
non-examining physician does not, by itself, suffice.”) It is

true that the ALJ afforded greater weight to a consulting state

agency physician’s opinion that Taylor could perform light work.

R. 29 (citing R. 101). But, the ALJ did not expressly rely on

that opinion in giving partial weight to the opinions of Dr.

Yamini. Rather, the ALJ relied on records of Dr. Arnautovic and

the Rehabilitation Institute of Chicago, both of whom provided

treatment to Taylor. Taylor essentially asks that I reweigh the

opinions of Dr. Yamini against the other evidence the ALJ

considered in determining Taylor’s ability to work, which I

cannot do. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004)

(citation omitted).

     Nor is this a case where an ALJ erroneously relied on a

claimant’s ability to walk a short distance to undercut the

claimant’s credibility in describing an impairment, as Taylor

suggests. See Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir.

2004). The ALJ afforded Dr. Yamini’s opinion for part-time work

less weight because later medical records attested to Taylor’s

“complete independence” and ability to walk.

     Taylor is correct that an ALJ should not “draw conclusions

about a claimant’s ability to work full time based on part-time

employment . . . .” Weaver v. Berryhill, 746 F. App'x 574, 579

(7th Cir. 2018); see also Jelinek v. Astrue, 662 F.3d 805, 813

(7th Cir. 2011). Setting that reason aside, I cannot say that

                               22
the ALJ’s assessment of Dr. Yamini’s opinion is “patently wrong”

because it is supported by other specific reasons that Taylor

has not shown to be improper. See Weaver, 746 F. App'x at 579.

     The ALJ erred by not providing any analysis of Dr.

Arnautovic’s January 2016 opinion that Taylor could go back to

work part-time. The ALJ’s decision does not make any mention of

or citation to this opinion. The Commissioner responds that the

ALJ cited to Dr. Arnautovic’s treatment records at various

points in her RFC analysis. R. 27–29. The issue is not the ALJ’s

failure to consider any of Dr. Arnautovic’s treatment records or

his later opinions, it is that the ALJ’s decision does not

indicate how she weighed the opinion of a treating physician on

Taylor’s ability to return to full-time work. I cannot discern

whether the ALJ considered Dr. Arnautovic’s January 2016 opinion

in conjunction with or apart from his other treatment notes, let

alone whether she considered the requisite factors in assigning

weight thereto. See 20 C.F.R. § 404.1527.

     I cannot agree with the Commissioner that this error was

harmless because the ALJ discussed Dr. Arnautovic’s other

treatment records and Dr. Arnautovic has essentially the same

opinion on Taylor’s ability to work as Dr. Yamini. In January

2016, Dr. Arnautovic opined that Taylor could go back to work

part-time but the “[d]ecision to go back to full duty will be

determined by Neurosurgery.” R. 2507. This seems to be a

                               23
deferral to Dr. Yamini on Taylor’s ability to work full-time.

However, the ALJ relied on Dr. Arnautovic’s November and

December 2015 progress notes to partially credit (or discredit)

Dr. Yamini’s opinion on Taylor’s ability to work. I cannot “say

with great confidence” what weight would be assigned to Dr.

Arnautovic’s opinions on remand or what the ALJ would do on

remand. McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).

     Accordingly, because the ALJ did not address Dr.

Arnautovic’s January 2016 opinion, the case must be remanded.

                               IV.

     For the foregoing reasons, Taylor’s motion is denied in

part and granted in part. This case is remanded to the Social

Security Administration for further proceedings consistent with

this opinion.



                                     ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge

Dated: June 11, 2019




                               24
